Case 3:18-cv-05945-VC Document 125-2 Filed 10/30/19 Page 1 of 8




           EXHIBIT 2
                      Case 3:18-cv-05945-VC Document 125-2 Filed 10/30/19 Page 2 of 8
         From: "Social Technologies LLC" <info@socialtechnologiesllc.com>
             To: "Justin Grant" <Justin@flexdev.io>
      Subject: Fwd: MEMOJI | Stage 1
          Date: Mon, 18 Jun 2018 01:50:57 -0400
Inline-Images: BA0CC7AF-BE13-4124-BF77-2916FE6EA227.gif




---------- Forwarded message ----------
From: Social Technologies LLC <info@socialtechnologiesllc.com>
Date: Mon, Jun 18, 2018 at 1:50 AM
Subject: Re: MEMOJI | Stage 1
To: Idrees Flexdev <idrees@flexdev.io>


Also, 180 x 120 (pre-Android 4.0) is in DropBox. We didn't have that yet.

Thank you.

On Mon, Jun 18, 2018 at 1:47 AM, Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
 This is for Android, of course. We are going to push that one to the store first, as I'm sure Justin mentioned, so please don't upload iOS
 version yet. Wait for our word.
 We are lining up all of our information, in preparation for a nice lawsuit against Apple, Inc! We are looking REALLY good. Get your
 Lamborghini picked out!

  Thank you, sir.

  On Mon, Jun 18, 2018 at 1:44 AM, Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
   Also, we are allowed to use a YouTube video for promotional material....please use the following URL:
    https://www.youtube.com/watch?v=cPEwDXIYaEA

    On Mon, Jun 18, 2018 at 1:28 AM, Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
     1024x500 is in DropBox now.


      On Sun, Jun 17, 2018 at 5:12 PM Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
       Ok sounds good.

         So far, what functionality is available for the app? Recording, sending, etc?

         I know the background removal is difficult...but we need to be able to apply some type of filter, effect, etc...to satisfy the “editing”
         requirement of the trademark.

         We will need to add a home app (which will take how long, and what do you need from me) but the editing feature is vital.

         Thoughts?

         On Sun, Jun 17, 2018 at 4:47 PM Idrees Flexdev <idrees@flexdev.io> wrote:
          Hi Sam,

             There were some icons that we can reuse from iOS on Android platform. The only icon I need from you is of size "1024x500".
             We have not developed home app for both iOS and Android. These will be available for iMessage Store for iOS and as a
             keyboard extension for Android.

             Thanks

             On Mon, Jun 18, 2018 at 1:20 AM, Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
              Idrees, do you have Android specs for icons and home app pages?




                                                                                                                          SocialTech_0000752
      Case 3:18-cv-05945-VC Document 125-2 Filed 10/30/19 Page 3 of 8

On Fri, Jun 15, 2018 at 8:53 AM Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
 Getting anxious over here! How are you doing?

  On Thu, Jun 14, 2018 at 3:10 PM Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
   Correct icons are renamed and added to “iOS” icons folder.

    I will make Android now.




    On Thu, Jun 14, 2018 at 2:10 PM Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
     Where are we with Android?

      On Thu, Jun 14, 2018 at 2:08 PM Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
       Got it. I will fix and re-upload.

        On Thu, Jun 14, 2018 at 1:55 PM Idrees Flexdev <idrees@flexdev.io> wrote:
         The icons for iMessage are incorrect. Can you please correct and send those again? Attached is the size
         information.

          Thanks



          On Thu, Jun 14, 2018 at 10:53 PM, Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
           Sounds good. Keep me posted, please. I know you can do it!

             On Thu, Jun 14, 2018 at 1:41 PM Idrees Flexdev <idrees@flexdev.io> wrote:
              I’m on it. Have tried couple of other libraries but have not achieved the goal.
              Now I am doing a work around. Hopefully that will serve the purpose.

               On Thu, Jun 14, 2018 at 10:02 PM Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
                Hello, engineer super star. How is it coming along?

                 On Wed, Jun 13, 2018 at 6:49 PM Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
                  Shared DropBox folder with graphics.

                   These are all the app icons...there may be a few extra sizes. I will continue with home app pages after
                   work.

                   In other news...the initial letter has been sent to Apple. The process has begun.

                   Peace and wealth!


                   On Wed, Jun 13, 2018 at 2:23 PM Social Technologies LLC <info@socialtechnologiesllc.com> wrote:
                    How is it coming along? Making progress?

                      On Wed, Jun 13, 2018 at 11:34 AM Social Technologies LLC <info@socialtechnologiesllc.com>
                      wrote:
                        I know you can do it!!

                        On Wed, Jun 13, 2018 at 11:30 AM Social Technologies LLC <info@socialtechnologiesllc.com>
                        wrote:
                          Ok sounds good! I have total faith in you!!

                          On Wed, Jun 13, 2018 at 11:20 AM Idrees Flexdev <idrees@flexdev.io> wrote:
                           But i don’t give up till the last minute. Still trying to remove the background.

                               On Wed, Jun 13, 2018 at 7:50 PM Idrees Flexdev <idrees@flexdev.io> wrote:
                                I have been trying with the background removal but no luck yet. :(




                                                                                                       SocialTech_0000753
Case 3:18-cv-05945-VC Document 125-2 Filed 10/30/19 Page 4 of 8

                The only working version i have for now is the one that I sent you in video. I have done a
                little change in that to make the video of perfect square size.

                I have asked the Android guy to send me what he has accomplished and will forward you as
                soon as I receive.




                On Wed, Jun 13, 2018 at 10:25 AM Social Technologies LLC
                <info@socialtechnologiesllc.com> wrote:
                  Lol. Coming at you a little later. Don’t you worry.

                  On Wed, Jun 13, 2018 at 1:24 AM Justin Grant <justin@flexdev.io> wrote:
                   He needs logos and everything! Don't be slackin, Sam!

                    On Tue, Jun 12, 2018 at 8:31 PM, Social Technologies LLC
                    <info@socialtechnologiesllc.com> wrote:
                      Also, I almost forgot...the app needs to erase the background AND the body, so the
                      only thing that remians is the head.

                      Of course this may take a little work to get perfect, but as long as we can get close
                      initially, we can start to test and put in commerce.

                      How are looking on the Android front? Will that be a similar time line?

                      Thank you, engineer genius!

                      On Tue, Jun 12, 2018 at 8:27 PM Social Technologies LLC
                      <info@socialtechnologiesllc.com> wrote:
                        Also awesome!!!

                         On Tue, Jun 12, 2018 at 8:26 PM Idrees Flexdev <idrees@flexdev.io> wrote:
                          BTW, do you remember iOS had a bug on mute/unmute button in previous iOS
                          versions? it's now resolved and i can unmute the video successfully.

                           On Wed, Jun 13, 2018 at 5:19 AM, Idrees Flexdev <idrees@flexdev.io> wrote:
                            Have a look! Working on removing background thing.

                             On Wed, Jun 13, 2018 at 5:12 AM Social Technologies LLC
                             <info@socialtechnologiesllc.com> wrote:
                               Sounds good! I'm beyond excited. Can't wait to see what you have.

                                On Tue, Jun 12, 2018 at 7:14 PM, Idrees Flexdev <idrees@flexdev.io>
                                wrote:
                                  Yes going good so far.

                                  On Wed, Jun 13, 2018 at 3:11 AM Social Technologies LLC
                                  <info@socialtechnologiesllc.com> wrote:
                                    Still on track for tonight/tomorrow morning sir?

                                    On Fri, Jun 8, 2018 at 9:29 AM Social Technologies LLC
                                    <info@socialtechnologiesllc.com> wrote:
                                      Awesome man, sounds good.

                                       On Fri, Jun 8, 2018 at 8:44 AM Idrees Flexdev <idrees@flexdev.io>
                                       wrote:
                                         Hi Sam,

                                         As you know i was traveling today and have arrived at home. I will
                                         start the work tonight.




                                                                                       SocialTech_0000754
Case 3:18-cv-05945-VC Document 125-2 Filed 10/30/19 Page 5 of 8
                                       I will use native buttons to complete the functionality and once
                                       done then I will send you the build to have a look.
                                       We can apply the graphics at any time once we will have
                                       completed functionality.


                                       On Thu, Jun 7, 2018 at 10:06 PM Social Technologies LLC
                                       <info@socialtechnologiesllc.com> wrote:
                                         Good day, gentlemen!

                                          Well, it appears our collective moment has finally arrived! As I’m
                                          sure you guys have discussed...this is life changing, you
                                          gentlemen included.

                                          Idrees please let me know if you have any questions, or when it’s
                                          time to add some graphics, etc, so I can create another DropBox
                                          folder and send it all over to you.

                                          Time to get paid, gentlemen.




                                          --
                                               Samuel Bonet
                                               CEO & Co-Founder Social Technologies LLC
                                                 (678) 358-4965
                                                 info@socialtechnologiesllc.com
                                                 www.socialtechnologiesllc.com
                                                 Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA
                                                 30305

                                  --
                                       Samuel Bonet
                                       CEO & Co-Founder Social Technologies LLC
                                         (678) 358-4965
                                         info@socialtechnologiesllc.com
                                         www.socialtechnologiesllc.com
                                         Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

                             --
                                  Samuel Bonet
                                  CEO & Co-Founder Social Technologies LLC
                                       (678) 358-4965
                                       info@socialtechnologiesllc.com
                                       www.socialtechnologiesllc.com
                                       Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305




                                                                                          SocialTech_0000755
Case 3:18-cv-05945-VC Document 125-2 Filed 10/30/19 Page 6 of 8
                                                       --
                                                            Samuel Bonet
                                                            CEO & Co-Founder Social Technologies LLC
                                                              (678) 358-4965
                                                              info@socialtechnologiesllc.com
                                                              www.socialtechnologiesllc.com
                                                              Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305



                                             --
                                                  Samuel Bonet
                                                  CEO & Co-Founder Social Technologies LLC
                                                    (678) 358-4965
                                                    info@socialtechnologiesllc.com
                                                    www.socialtechnologiesllc.com
                                                    Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

                                        --
                                             Samuel Bonet
                                             CEO & Co-Founder Social Technologies LLC
                                                  (678) 358-4965
                                                  info@socialtechnologiesllc.com
                                                  www.socialtechnologiesllc.com
                                                  Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305




                                   --
                                        Justin Grant
                                        Founder/CEO FlexDev
                                             (404) 987-6864
                                             justin@flexdev.io
                                             www.flexdev.io
                                             Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

                              --
                                   Samuel Bonet
                                   CEO & Co-Founder Social Technologies LLC
                                        (678) 358-4965
                                        info@socialtechnologiesllc.com
                                        www.socialtechnologiesllc.com
                                        Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

                    --
                         Samuel Bonet
                         CEO & Co-Founder Social Technologies LLC
                           (678) 358-4965
                           info@socialtechnologiesllc.com
                           www.socialtechnologiesllc.com
                           Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

               --
                    Samuel Bonet
                    CEO & Co-Founder Social Technologies LLC
                         (678) 358-4965
                         info@socialtechnologiesllc.com
                         www.socialtechnologiesllc.com
                         Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

          --
               Samuel Bonet
               CEO & Co-Founder Social Technologies LLC
                    (678) 358-4965
                    info@socialtechnologiesllc.com
                    www.socialtechnologiesllc.com




                                                                                                             SocialTech_0000756
               Case 3:18-cv-05945-VC Document 125-2 Filed 10/30/19 Page 7 of 8
                                                  Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

                                         --
                                              Samuel Bonet
                                              CEO & Co-Founder Social Technologies LLC
                                                (678) 358-4965
                                                info@socialtechnologiesllc.com
                                                www.socialtechnologiesllc.com
                                                Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

                                    --
                                         Samuel Bonet
                                         CEO & Co-Founder Social Technologies LLC
                                              (678) 358-4965
                                              info@socialtechnologiesllc.com
                                              www.socialtechnologiesllc.com
                                              Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

                            --
                                 Samuel Bonet
                                 CEO & Co-Founder Social Technologies LLC
                                   (678) 358-4965
                                   info@socialtechnologiesllc.com
                                   www.socialtechnologiesllc.com
                                   Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305



                    --
                         Samuel Bonet
                         CEO & Co-Founder Social Technologies LLC
                           (678) 358-4965
                           info@socialtechnologiesllc.com
                           www.socialtechnologiesllc.com
                           Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

               --
                    Samuel Bonet
                    CEO & Co-Founder Social Technologies LLC
                         (678) 358-4965
                         info@socialtechnologiesllc.com
                         www.socialtechnologiesllc.com
                         Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

          --
               Samuel Bonet
               CEO & Co-Founder Social Technologies LLC
                    (678) 358-4965
                    info@socialtechnologiesllc.com
                    www.socialtechnologiesllc.com
                    Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

     --
          Samuel Bonet
          President & Co-Founder Social Technologies LLC
               (678) 358-4965
               info@socialtechnologiesllc.com
               www.socialtechnologiesllc.com
               Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

--
     Samuel Bonet
     President & Co-Founder Social Technologies LLC
          (678) 358-4965
          info@socialtechnologiesllc.com
          www.socialtechnologiesllc.com
          Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305




                                                                                                               SocialTech_0000757
                                   Case 3:18-cv-05945-VC Document 125-2 Filed 10/30/19 Page 8 of 8


                    --
                         Samuel Bonet
                         President & Co-Founder Social Technologies LLC
                           (678) 358-4965
                           info@socialtechnologiesllc.com
                           www.socialtechnologiesllc.com
                           Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305

               --
                    Samuel Bonet
                    President & Co-Founder Social Technologies LLC
                         (678) 358-4965
                         info@socialtechnologiesllc.com
                         www.socialtechnologiesllc.com
                         Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305




          --
               Samuel Bonet
               President & Co-Founder Social Technologies LLC
                    (678) 358-4965
                    info@socialtechnologiesllc.com
                    www.socialtechnologiesllc.com
                    Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305




     --
          Samuel Bonet
          President & Co-Founder Social Technologies LLC
               (678) 358-4965
               info@socialtechnologiesllc.com
               www.socialtechnologiesllc.com
               Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305




--
     Samuel Bonet
     President & Co-Founder Social Technologies LLC
          (678) 358-4965
          info@socialtechnologiesllc.com
          www.socialtechnologiesllc.com
          Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305




--
     Samuel Bonet
     President & Co-Founder Social Technologies LLC
          (678) 358-4965
          info@socialtechnologiesllc.com
          www.socialtechnologiesllc.com
          Atlanta Tech Village 3423 Piedmont Road, Atlanta, GA 30305




                                                                                                 SocialTech_0000758
